
	
		II
		111th CONGRESS
		1st Session
		S. 102
		IN THE SENATE OF THE UNITED STATES
		
			January 6, 2009
			Mr. Vitter introduced
			 the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To repeal the provision of law that provides automatic
		  pay adjustments for Members of Congress.
	
	
		1.Elimination of automatic pay
			 adjustments for Members of Congress
			(a)In
			 generalParagraph (2) of section 601(a) of the Legislative
			 Reorganization Act of 1946 (2 U.S.C. 31) is repealed.
			(b)Technical and
			 conforming amendmentsSection 601(a)(1) of such Act is
			 amended—
				(1)by striking
			 (a)(1) and inserting (a);
				(2)by redesignating
			 subparagraphs (A), (B), and (C) as paragraphs (1), (2), and (3), respectively;
			 and
				(3)by striking
			 as adjusted by paragraph (2) of this subsection and inserting
			 adjusted as provided by law.
				2.Roll call vote
			 in the Senate on pay adjustments for Members of Congress
			(a)In
			 generalIt shall not be in order in the Senate to consider a
			 bill, amendment, resolution, or conference report containing any provision that
			 adjusts the pay of Members of Congress, unless that provision has been subject
			 to a roll call vote in the Senate.
			(b)Supermajority
			 waiver and appealThis section may be waived or suspended in the
			 Senate only by an affirmative vote of 3⁄5 of the Members,
			 duly chosen and sworn. An affirmative vote of 3⁄5 of the
			 Members of the Senate, duly chosen and sworn, shall be required in the Senate
			 to sustain an appeal of the ruling of the Chair on a point of order raised
			 under this section.
			(c)Rulemaking
			 power of the SenateThis section is enacted by Congress—
				(1)as an exercise of
			 the rulemaking power of the Senate and as such it is deemed a part of the rules
			 of the Senate, but applicable only with respect to the procedure to be followed
			 in the Senate in the case of a provision described under subsection (a), and it
			 supersedes other rules only to the extent that it is inconsistent with such
			 rules; and
				(2)with full
			 recognition of the constitutional right of the Senate to change the rules (so
			 far as relating to the procedure of the Senate) at any time, in the same
			 manner, and to the same extent as in the case of any other rule of the
			 Senate.
				3.Effective
			 dateThis Act shall take
			 effect on February 1, 2011.
		
